                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               NO. 3:20-cv-459-GCM

                                              )
PHILIP BENHAM,                        )
                                              )
                      Plaintiff,              )
                                              )
v.                                            )               ORDER
                                              )
CITY OF CHARLOTTE, et al.,                    )
                                              )
                      Defendant.              )

       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac Vice

(“Motion”) concerning Nathan W. Kellum (Doc. No. 3).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fees, the Court hereby GRANTS the Motion.

       In accordance with Local Rule 83.1(B), Mr. Kellum is admitted to appear before this court

pro hac vice on behalf of Plaintiff Philip Benham.

       IT IS SO ORDERED.



                                   Signed: August 21, 2020




         Case 3:20-cv-00459-GCM Document 5 Filed 08/21/20 Page 1 of 1
